Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (5/1/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) are pending and being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admitted prior art ( AAPA) in view of  Sant et al (US 20140342568) and Ma et al (US 20180240652)

AAPA does not disclose a Faraday shield in contact with a surface of the ceramic liner (110).
Interpreting the claim in light of the specification, claimed faraday shield is deposited on the ceramic liner to heat the ceramic liner. It is noted that Faraday shield is known in the art to be a device comprising conductive material to reduce or eliminate capacitive coupling of an antenna to plasma when disposed between antenna and plasma.
Sant et al disclose heating a faraday shield in order to control the temperature of the faraday shield and the processing plasma chamber in order to reduce particle generation (See para 78). Faraday shield is contact with dielectric window (Fig 1A-106). Sant et al disclose temperature control in feedback (Fig 2 and para 58) in order to reduce particle generation (Para 42).
Ma et al discloses heating a faraday shield in order to control the temperature of plasma chamber components like chamber ceiling and dielectric window to reduce particulate generation. This may include chamber ceiling pre-heat (See para 19, 22, 59, 67 and 76). Ma et al 
Therefore it would have been obvious for one of ordinary skill in the art to have faraday shield attached to the ceramic liner in order to control its temperature to prevent particulate generation according to the teaching of prior art of Sant et al and Ma et al.  

Claims 1-3, 6, 8, 12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (JP 2005-209885).
Okita et al disclose a plasma processing system (Fig 1 and abstract); a substrate support member configured for receiving a semiconductor substrate within the plasma processing chamber (150); a process gas delivery system configured to deliver process gas to the plasma processing chamber (Fig 2-200); a power source configured to energize process gas within the plasma processing chamber to create plasma (110a); a component positioned between the power source and the substrate support member, the component comprising a dielectric liner (160b) and a Faraday shield in contact with a surface of the ceramic liner (170b). Since ceramic is used as a dielectric in plasma processing systems the liner 160b could obviously be ceramic.
Claims 3, 8, 17 and 19 are product by process claims. Product by process claim are not limited to the manipulations of the recited steps, only the structure implied by the steps. (MPEP 2113) The determination of patentability is based on the product itself. 

Claims 2-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okita et al (JP 2005-209885) in view of Jean-Francois (US 6312555).
Okita et al do not disclose the thickness of the faraday shield.

Jean-Francois Daviet discloses faraday shield with 0.05-5 micron (Col 5 lines 40-56) and could be deposited on chamber wall of ceramic (Col 3 lines 56-63) and could comprise aluminum. 
Therefore, it would have been obvious for one of ordinary skill in the art to have an optimum thickness of metal for the faraday shield for its intended purpose as disclosed in Jean-Francois Daviet.

Claims 2-8 and 17-19 are also rejected under 35 U.S.C. 103 as being unpatentable over ( AAPA) in view of Sant et al (US 20140342568) and Ma et al (US 20180240652) and further in view of Jean-Francois Daviet (US 6312555).
AAPA in view of Sant et al or Ma et al do not disclose the thickness of the faraday shield.
Regarding the thickness of faraday shield, it is noted that the thickness will be determined by the use it is put to. For example when it is used for heating purpose it will be governed by the thermal capacity and temperature required.
Jean-Francois Daviet discloses faraday shield with 0.05-5 micron (Col 5 lines 40-56) and could be deposited on chamber wall of ceramic (Col 3 lines 56-63) and could comprise aluminum. 
Therefore, it would have been obvious for one of ordinary skill in the art to have an optimum thickness of metal for the faraday shield for its intended purpose as disclosed in Jean-Francois Daviet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khater et al (US 2002/0023899) discloses a faraday shield attached to ceramic dielectric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716